Title: To John Adams from Samuel Freeman, 25 March 1777
From: Freeman, Samuel
To: Adams, John


     
      Sir
      Boston March 25 1777
     
     Being informed that you are of a Committee of Congress, appointed to consider what further Regulations are necessary to be made in the Post Establishment—I beg leave to recommend to your attention the present plan of riding between this Town and Falmouth Casco Bay (of which Place I have the Honor of being Post Master) and to propose an alteration therein.
     The Post Rider from Falmouth sets out on Wednesdays and arrives at Portsmouth on Thursdays, where the Mail rests until the Tuesday following, when Noble takes it and brings it to this Town Wednesday Evenings so that a Letter is 8 Days coming about 120 Miles. The return is in 4 Days, thus.
     Noble sets out from hence on Thursday, and gets to Portsmouth on Fridays, where Bernard, the Eastern Rider, takes the Mail and carries it into Falmouth Sabbath Day. Now it appears to me that it is a very easy matter for the Riders to conduct so as that the Mail may be but three Days coming and three returning. Bernard may leave Falmouth on Monday Morning, and get to Portsmouth by Tuesday Noon. There will then be full Time for Noble (if he is not detain’d by private Business which I imagine prevents his doing it now) full time I say for Noble to reach Newbury Port Tuesday Night—and then to Boston Wednesday night. The return might be in like manner viz, Noble may go from this to Portsmouth in 1½ Day, and Bernard from thence to Falmouth in the same Time.
     By this Method, a Gentleman may write a Letter in this Town to another in Falmouth—and have an Answer in 7 Days—wheras according to the present Plan it takes 14. The Correspondence with Gentlemen at Falmouth ’tis true is not at present very great—but it doubtless increase soon.
     And I think for the Dignity of the Establishment this regulation ought to take place.
     I mention’d it to Mr. Hazard when he was here (after he had agreed with the Riders) and he referrd the matter to Mr. Libby Post Master at Portsmouth, but Mr. Libby for answer writes me that he thinks the Plan is impracticable as the Roads now are, because he thinks Bernard cannot take Nobles Mail (from Boston) and carry it to Falmouth and be back again to Portsmouth before Noble sets out from thence. But certainly if Noble is not tardy he can very easily come to Boston in 1½ Days, and go from hence to Portsmouth in the same time—and then Bernard can easily perform his Duty.
     I shou’d be obliged to you to talk with Mr. Hazard, as also with the other Gentlemen your Brethren of this State on the Subject, and though it is not a matter of a very Public Nature, should be glad it might meet with your attention—and if you judge it reasonable that you wou’d see that the necessary Orders are given for the alteration.
     I am told that Mr. Hastings the Post Master of this Town has presented a Memorial to Congress praying for an Allowance for his extra Services. He is a worthy faithful Gentleman, and I think the peculiar situation of his Office intitules him to a Grant in additional to his present Income. I beg leave therefore to recommend his Memorial to your Patronage.
     Next Thursday is assign’d by the House to take under consideration the expediency of entring on measures for forming a New Constitution of Government.
     
     I wish we cou’d have the Forms of other States to assist in case we should go upon that important Business. I have the Honour to be with respect Your Honors most obed & very huml servt
     
      Saml Freeman
     
     
      P.S. We want much the Journals of Congress.
     
    